ORDER
PER CURIAM
William E. Taylor (Movant) appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant claims the motion court clearly erred in denying his amended motion based on a claim that his trial counsel was ineffective due to a conflict of interest and for failing to request a change of venue. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).